 1                                                               JS-6
     NICOLE T. HANNA
 2   United States Attorney
 3   DAVID M. HARRIS
     Assistant United States Attorney
 4   Chief, Civil Division
 5   CEDINA M. KIM
     Assistant United States Attorney
 6   Senior Litigation Counsel, Civil Division
 7   LARA A. BRADT, CSBN 289036
           Special Assistant United States Attorney
 8         Social Security Administration, Region IX
 9         160 Spear Street, Suite 800
           San Francisco, California 94105
10         Telephone: (415) 977-8921
11         Facsimile: (415) 744-0134
           E-mail: lara.bradt@ssa.gov
12   Attorneys for Defendant
13
                         UNITED STATES DISTRICT COURT
14
                        CENTRAL DISTRICT OF CALIFORNIA
15
16   KATHERINE KING,                          )   No. 2:19-cv-4929-PLA
                                              )
17
           Plaintiff,                         )   JUDGMENT OF REMAND
18                                            )   PURSUANT TO SENTENCE
                  v.
19                                            )   FOUR OF 42 U.S.C. § 405(g)
     ANDREW SAUL,                             )
20   Commissioner of Social Security,         )
21                                            )
           Defendant.                         )
22
                                              )
23
           The Court having approved the parties’ Stipulation to Voluntary Remand
24
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) (“Stipulation to Remand”), IT IS
25
26
     HEREBY ORDERED, ADJUDGED, AND DECREED that the above-captioned

27
     /
28




                                            -1-
 1   action is remanded to the Commissioner of Social Security for further proceedings
 2   consistent with the Stipulation to Remand.
 3
 4
     Date: February 14, 2020        _________________________

 5                                  HON. PAUL L. ABRAMS
                                    UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             -2-
